DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Oath/Declaration
The oath or declaration filed on 09/29/2020 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/08/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
The election is without traverse because the response is incomplete. 

In addition, the features of claim 6 such as “a lower substrate formed below the floating body layer, wherein the lower substrate operates as a back gate” does not support species I (Figure 1A). Therefore, claim 6 is withdrawn.

In addition, the features of claim 7 such as “wherein the source and drain are formed on left and right sides of the floating body layer in a case of a horizontal transistor and are formed above and below the floating body layer in a case of a vertical transistor, and are formed of one of n-type silicon, p-type silicon, and metal 10silicide” does not support species I (Figure 1A). Therefore, claim 7 is withdrawn. In addition, claims 8-9 also withdrawn based on dependent of claim 7.

In addition, the features of claim 14 such as “wherein the gate has a structure of a multiple-gate.” does not support species I (Figure 1A). Therefore, claim 14 is withdrawn.

In addition, the features of claim 17 such as “a single transistor usable as a neuron device and a synaptic device, wherein the neuron device and the synaptic device are 

This office action considers claims 1- 20 pending for prosecution, wherein claims 6-9, 12-14 and 17-19 are withdrawn from further consideration, and 1-5, 10-11, 15-16 and 20 are presented for examination.

Claim Objection

 	Claim 10 recites the limitation “wherein the source and drain are formed in an asymmetrical structure of a concentration gradient to block a sneaky path of an array of the neuron and synapse”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4-5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SONODA et al (US 2018/0040379 A1; hereafter SONODA).

Regarding claim 1.  SONODA discloses a single transistor usable as neuron and synaptic devices, the single transistor comprising (Fig 3C): 
a hole barrier material layer  ( Fig 3C,  insulating element  BOX, Para [ 0088-0090]) formed on a substrate (substrate Sub, Para [ 0084]) and including a hole 5barrier material or an electron barrier material ( Fig 3C,  insulating element  BOX, Para [ 0088-0090]) ; a floating body layer ( Fig 3C, element  SOI1, channel, Para [0085])  formed on the hole barrier material layer  ( Fig 3C,  insulating element  BOX, Para [ 0088-0090]); a source and a drain ( Fig 3c, source  SOI2(S) and drain SOI2(D) regions, Para [ 0084]) formed on opposite sides ( lower sides BOX construed as opposite sides) of the floating body layer ( Fig 3C,  insulating element  BOX, Para [ 0088-0090]); a gate insulating layer ( Fig 3C, element OL1/NL/OL2) formed on the floating body layer ( Fig 3C,  insulating element  BOX, Para [ 0088-0090]) and including an oxide layer ( OL1 layer, Para [ 0084]) and a charge storage layer ( NL layer, Para [ 0084]) ; and 10a gate ( gate GL, Para [ 0084]) formed on the gate insulating layer (140). 

20Regarding claim 4. SONODA discloses the single transistor of claim 3, SONODA further discloses wherein the floating body layer (Fig 3C, element SOI1, channel, Para [0085]) has one structure of a planar-type floating body layer, a fin-type floating body 

Regarding claim 5. Park discloses the single transistor of claim 3, SONODA further discloses wherein the floating body layer is 25formed on the substrate in a horizontal direction or a vertical direction (Fig 3C, element SOI1, channel, Para [0085]).  

Regarding claim 11. SONODA discloses the single transistor of claim 1, SONODA further discloses wherein the gate insulating layer includes two oxide layers positioned on opposite sides of the charge storage layer, or includes one oxide layer positioned on one side of the charge storage layer (OL1, NL and OL2 layers, Para [ 0085]).  

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over SONODA et al (US 2018/0040379 A1; hereafter SONODA) in view of LIU et al (US 2014/0054699 A1; hereafter LIU).

 Regarding claim 2. SONODA discloses the single transistor of claim 1, But, SONODA does not disclose explicitly wherein the hole barrier material layer is formed of one of buried oxide, buried n-well in a case of a p-type body, buried p-well in a case of an n-type body, buried SiC, and buried SiGe.

In a similar field of endeavor, LIU discloses wherein the hole barrier material layer is formed of one of buried oxide, buried n-well in a case of a p-type body, buried p-well in a case of an n-type body, buried SiC, and buried SiGe (BOX layer include buried oxide, Para [ 0016]).

Since SONODA and LIU are both from the similar field of endeavor, and using BOX layer as insulating layer, the purpose disclosed by LIU would have been recognized in the pertinent art of SONODA. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SONODA in light of LIU teaching “wherein the hole barrier material layer is formed of one of buried oxide, buried n-well in a case of a p-type body, buried p-well in a case of an n-type body, buried SiC, and buried SiGe (BOX layer include buried oxide, Para [ 0016])” for further advantage such as to reduce leakage current and improve device performance.

Regarding claim 3. SONODA discloses the single transistor of claim 1, wherein the floating body layer accumulates holes generated by impact ionization (Para [0114- But, SONODA does not disclose explicitly floating body layer is formed of one of silicon, germanium, silicon germanium, and group 3-5 compound semiconductor.  
In a similar field of endeavor, LIU discloses floating body layer is formed of one of silicon, germanium, silicon germanium, and group 3-5 compound semiconductor.  
 (Channel 41, Para [ 00 21]).

Since SONODA and LIU are both from the similar field of endeavor, and  discloses  channel layer , the purpose disclosed by LIU would have been recognized in the pertinent art of SONODA. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SONODA in light of LIU teaching “floating body layer is formed of one of silicon, germanium, silicon germanium, and group 3-5 compound semiconductor (Channel 41, Para [ 00 21]).” for further advantage such as to reduce leakage current and improve device performance.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SONODA et al (US 2018/0040379 A1; hereafter SONODA) in view of BAE et al (US 2019/0378841 A1; hereafter BAE).

Regarding claim 10. SONODA discloses the single transistor of claim 1, SONODA further discloses wherein the source and drain are formed in an asymmetrical structure (Fig 3c, source  SOI2(S) and drain SOI2(D) regions).
But, SONODA does not disclose explicitly wherein the source and drain are formed of a concentration gradient to block a sneaky path of an array of the neuron and synapse.  

In a similar field of endeavor, BAE discloses wherein the source and drain are formed of a concentration gradient to block a sneaky path of an array of the neuron and synapse (Para [0026, 0096]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SONODA in light of Hirose teaching “wherein the source and drain are formed of a concentration gradient to block a sneaky path of an array of the neuron and synapse (Para [0026, 0096]) ” for further advantage such as low voltage and low power operation. It is evidence by Yang et al US 2019/0303744 A1, Abstract, transistor as neuron device,

Regarding claim 20. SONODA discloses a single transistor usable as neuron and synaptic devices comprising: 
a source and a drain formed in an asymmetrical structure  ( Fig 3c, source  SOI2(S) and drain SOI2(D) regions, Para  [ 0084-0086]) ; a floating body layer ( Fig 3C, element  SOI1, channel, Para [0085])  formed between the source and the drain ( Fig 3c, source  SOI2(S) and drain SOI2(D) regions) and 15performing a neuron operation ( Para [ 0048-0055], transistor as neuron device, It is evidence by Yang et al US 2019/0303744 A1, Abstract ); a gate insulating layer  ( Fig 3C, element OL1/NL/OL2, Para [ 0084-0086])  formed on the floating body layer ( Fig 3C, element  SOI1, channel, Para [0085])  and 
But, SONODA does not disclose explicitly source and a drain having a concentration gradient to block a sneaky path of a neuron and synapse array.
In a similar field of endeavor, BAE discloses source and a drain formed having a concentration gradient to block a sneaky path of a neuron and synapse array (Para [0026, 0096]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SONODA in light of Hirose teaching “source and a drain formed having a concentration gradient to block a sneaky path of a neuron and synapse array (Para [0026, 0096])” for further advantage such as low voltage and low power operation.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over SONODA et al (US 2018/0040379 A1; hereafter SONODA) in view of Hirose et al (US 2015/0084685 A1; hereafter Hirose).

Regarding claim 15. SONODA discloses the single transistor of claim 1, But, SONODA does not disclose explicitly wherein the single transistor, when a 15current signal is applied to the source and drain and the signal above a certain level is integrated, outputs a voltage signal in a spike form from the source and drain.
In a similar field of endeavor, Hirose discloses wherein the single transistor, when a 15current signal is applied to the source and drain and the signal above a certain level is integrated, outputs a voltage signal in a spike form from the source and drain
 (Para [ 0074-0075]).

Since SONODA and Hirose are both from the similar field of endeavor, and discloses voltage changes source and drain regions, therefore the purpose disclosed by Hirose would have been recognized in the pertinent art of SONODA. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SONODA in light of Hirose teaching “wherein the single transistor, when a 15current signal is applied to the source and drain and the signal above a certain level is integrated, outputs a voltage signal in a spike form from the source and drain (Para [ 0074-0075]) ” for further advantage such as control switching operation and improve device performance.

  Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SONODA et al (US 2018/0040379 A1; hereafter SONODA) in view of Furnemont (US 2006/0284082 A1; hereafter Furnemont).

Regarding claim 16. SONODA discloses the single transistor of claim 1, But, SONODA does not disclose explicitly wherein the single transistor, when a voltage signal is applied to the gate, outputs a current signal that changes depending 20on an amount of charges stored in the charge storage layer from the source and drain.  
In a similar field of endeavor, Furnemont discloses wherein the single transistor, when a voltage signal is applied to the gate, outputs a current signal that changes depending 20on an amount of charges stored in the charge storage layer from the source and drain (Fig 3A, Para [ 0035]).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SONODA in light of Furnemont teaching “wherein the single transistor, when a voltage signal is applied to the gate, outputs a current signal that changes depending 20on an amount of charges stored in the charge storage layer from the source and drain (Fig 3A, Para [ 0035]) ” for further advantage such as improve device performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898